DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant’s information disclosure statements of 12/20/19 and 8/17/20 have been received and made of record.  Note the acknowledge PTO-1449 forms enclosed herewith.

Response to Preliminary Amendment
The amendment filed has been received and made of record.  As requested, the specification and claims 3-6, 8, 10, 12, 15, 16,18-20 have been amended, and claims 7, 9, 11, 13 and 14 are cancelled.  Claims 1-6, 8, 10, 12 and 15-25 are pending. 
 	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “220” in Fig. 2; “300” in Fig. 3; “400” in Fig. 4; and “500” in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it recites “The technology described herein”, which can be implied.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: para. [0034], lines 24, “herein,  , “ should read --herein, --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 12,15 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0225663 (“Watt et al.”).
As regards claim 1, Watt discloses wound dressings for vacuum therapy that anticipate Applicant’s presently claimed invention.  More specifically, Watt et al. discloses a dressing (see Fig. 1, see para. [0076], line 1 which discloses a wound dressing in Fig. 1 according to a first embodiment) comprising a contact layer (screen 4 constructed from a freeze dried sponge 4, see Fig. 1, and para. [0076], lines 8-17 and claim 1 which discloses the screen is for placement between a cover and a wound) comprising a first surface configured to contact a tissue site in a subject (the first surface is that opposite from cover sheet 1); and a scaffold (constituted by cover sheet 1) configured to structurally support the contact layer (cover sheet 1 is secured to screen/sponge 4, see para. [0076], lines 15; constructed from semi-rigid material see para. [0007] and see claim 2; the cover sheet due to its semi-rigid construction supports screen 4 constructed from a freeze dried sponge maintaining it or within the wound due its adherence to the skin around the wound being treated, see para. [0076], lines 1-8); wherein the contact layer comprises a bioresorbable material (see para. [0025] which discloses that the sponges constructed from ORC with collagen or chitosan are bioresorbable).
As regards claim 3, Watt et al. discloses the dressing of claim 1, wherein the bioresorbable material of the contact layer comprises collagen and oxidized regenerated cellulose (see para. [0025] which discloses that the sponges constructed from ORC with collagen or chitosan are bioresorbable).
As regards claim 4, Watt et al. discloses the dressing of claim 1, wherein the contact layer comprises a sponge (note the disclosure of screen 4 being constructed from a freeze dried sponge, see Fig. 1 and para. [0076], lines 8-17).
As regards claim 6,  Watt et al. discloses the dressing of claim 1, wherein the scaffold comprises a non-woven substrate (cover sheet 1 is a thermoformed thermoplastic see para. [0076], lines 1-3;  thereby being a non-woven).
As regards claim 12, Watt et al. discloses the dressing of claim 1, wherein the scaffold comprises viscose, cotton, rayon, nylon, silk, silicon, a thermoplastic material, a cellulose, a cellulosic derivative, an alginate, or a combination of any two or more thereof (cover sheet 1 is a thermoformed thermoplastic see para. [0076], lines 1-3).
As regards claim 22, Watt et al. discloses the system for treating a tissue site with reduced pressure (note the disclosure of tube 2 which passes through cover sheet 1 for connection to a vacuum source ([0076], lines 1-5), the system comprising a dressing of claim 1; and a reduced-pressure source adapted to be fluidly coupled to the dressing (see Abstract, lines 1-4).
As regards claim 23, Watt et al. discloses the method for providing therapy to a tissue site, the method comprising positioning a dressing of claim 1 adjacent to the tissue site (note the Abstract which discloses a wound dressing for vacuum therapy, a cover, for placement over the wound to maintain reduced pressure over the wound and adapted for communication with a source of vacuum, and a screen structure for placement between the cover and the wound; thus the dressing is place adjacent to a tissue site).
Alternate Rejection 1
As regards claim 1, Watt discloses wound dressings for vacuum therapy that anticipate Applicant’s presently claimed invention.  More specifically, Watt et al. discloses a dressing (wound dressing 10, see Fig. 3 and see para. [0080], lines 1-2) comprising a contact layer (constituted by layer 14 constructed from a freeze dried sponge as described in relation to Fig. 1, see para. [0076] and [0080]) comprising a first surface configured to contact a tissue site in a subject (the first surface is that opposite from cover sheet 11); and a scaffold (constituted by layer 16, a  water-absorbent layer constructed from a non-woven fibrous web of hydrophilic textile fibers, see para. [0080], lines 13-13) configured to structurally support the contact layer (absorbent layer 16 is positioned above the sponge and will support the sponge by assisting in maintaining the sponge on or in the wound, particularly as the absorbent layer begins to absorb wound fluid); wherein the contact layer comprises a bioresorbable material (see para. [0025] which discloses that the sponges are constructed from ORC with collagen or chitosan are bioresorbable).
As regards claim 23, Watt et al. discloses the method for providing therapy to a tissue site, the method comprising positioning a dressing of claim 1 adjacent to the tissue site (note the Abstract which discloses a wound dressing for vacuum therapy, a cover, for placement over the wound to maintain reduced pressure over the wound and adapted for communication with a source of vacuum, and a screen structure for placement between the cover and the wound; thus the dressing is place adjacent to a tissue site).
As regards claim 24, Watt et al. discloses the method of claim 23, wherein the contact layer further comprises a second surface (opposite the wound contact surface), the dressing further comprises a cover adjacent to the second surface (cover 11 is adjacent the second surface (see Fig. 3), and the scaffold is attached to the cover (as can be seen in Fig. 3, an outer perimeter of layer 16 is attached to the cover via adhesive 12); and the method further comprises sealing the cover to the tissue surrounding the tissue site to form a sealed space (the cover is configured for placement over the wound to maintain a reduced pressure over wound, see para. [0006], lines 1-4; the cover is formed from substantially gas-impermeable material in order to be able to maintain a reduced pressure in the space above wound, see para. [0007], lines 6-8; impermeable cover sheet attaches to the skin around the wound to be treated, see para. [0076], lines 1-8; thus in order to maintain reduced pressure over the wound the cover sheet necessarily form a sealed space there above).
Alternate Rejection 2
As regards claim 1, Watt discloses wound dressings for vacuum therapy that anticipate Applicant’s presently claimed invention.  More specifically, Watt et al. discloses a dressing (wound dressing 10, see Fig. 3 and see para. [0080], lines 1-2) comprising a contact layer (constituted by layer 14 constructed from a freeze dried sponge as described in relation to Fig. 1, see para. [0076] and [0080]) comprising a first surface configured to contact a tissue site in a subject (the first surface is that opposite from cover sheet 11); and a scaffold configured to structurally support the contact layer (constituted by manifold 7 which may, for example, comprise a spirally wound, perforated tube, or any suitable manifold structure, for example as described in WO 2004/37334.  It will be appreciated that the manifold may be positioned on the lower (wound-facing) surface of the screen, or within the screen structure at any point intermediated between upper and lower surfaces, see para. [0079], lines  7-13; thus the tube may be placed within the screen/sponge and will necessarily assist in supporting the screen/sponge on the inside and is therefore considered a scaffold); wherein the contact layer comprises a bioresorbable material (see para. [0018], lines 1-4, and collagen/ORC sponges are well known as bioresorbable by one of ordinary skill in the art).
As regards claim 15, Watt et al. discloses the dressing of claim 1, wherein the scaffold is embedded within the contact layer (as can be read from Alternate Rejection 2 of claim 1, the scaffold is embedded in the screen/sponge, see para. [0079], lines 7-13).

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 175210 B1 (“Boyle”).
As regards claim 1, Boyle discloses wound dressings comprising oxidized cellulose and human recombinant collagen dressing that anticipates Applicants’ presently claimed invention.  More specifically, Boyle discloses a dressing (see para. [0001] which discloses the present invention is related to wound dressing compositions) comprising a contact layer (constituted by an active layer in sheet form which is normally the wound contact layer, see para. [0036], lines 1-2) comprising a first surface configured to contact a tissue site in a subject (the first surface contacts the wound, see para. [0036], lines 1-2); and a scaffold (constituted by an absorbent layer which may be any absorbent  layer conventionally used to absorb wound fluids, serum or blood int eh wound healing art, including gauzes, nonwoven fabrics, superabsorbents, hydrogels and mixtures thereof and which are coextensive with the human recombinant collagen/ORC layer, see para. [0041], lines 1-5); configured to structurally support the contact layer (the absorbent layer is positioned between a protective sheet (constituted by a backing sheet) and the active layer; the absorbent layer helps to maintain the active layer in place in or on the wound and is therefore considered a scaffold), wherein the contact layer comprises a bioresorbable material (see para. [0032], lines 1-2 which discloses collagen/ORC is bioabsorbable).
As regards claim 2, Boyle discloses the dressing of claim 1, wherein the contact layer exhibits protease-modulating activity under physiological conditions (see para. [0046], lines 1-8, and Procedure 2: Matrix Metalloproteinases Inhibition the composition collagen/ORC sponge, which discloses that sponges made from chitosan and ORC inactivate matrix metalloproteinases).

Claim(s) 1, 16, 20 and 23 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0149182 (“Cullen”).
As regards claim 1, Cullen discloses wound dressing materials comprising complexes of anionic polysaccharides with silver that anticipate Applicants’ presently claimed invention.  More specifically, Cullen discloses a dressing (see para. [0001] which discloses the present invention relates to wound dressing materials) comprising a contact layer (constituted by active layer of collagen and ORC, see para. [0030]) comprising a first surface configured to contact a tissue site in a subject (the active layer would normally be the wound contacting layer (see para. [0033], lines 2-3; the Office considers the side of the active that contact the wound a first side and its opposite side is a second side); and a scaffold configured to structurally support the contact layer (constituted by an apertured plastic film to provide support for the active layer, positioned between the active layer and a protective sheet, i.e., the backing sheet, see para. [0035] and [0039]); wherein the contact layer comprises a bioresorbable material (see para. [0018], lines 1-4, and collagen/ORC sponges are well known as bioresorbable by one of ordinary skill in the art).
As regards claim 16, Cullen discloses the dressing of claim 1, wherein the dressing further comprises a secondary layer adjacent to the contact layer (constituted by backing sheet which extends over the active layer and the apertured sheet, thereby being positioned adjacent as, in near, further the aperture sheet is positioned between the active layer and the protective sheet, i.e., the backing sheet, see para. [0039], lines 1-4), wherein the secondary layer comprises open cell-foam (the backing layer is preferably a high density blocked polyurethane foam that is predominately closed-cell foam (see para. [0037], lines 4-6; however, it is inherent that a foam that has  predominately  closed cells also has open cells). 
As regards claim 20, Cullen discloses the dressing of claim 1, wherein the contact layer further comprises a second surface (the side opposite the first surface)  and the dressing further comprises a cover adjacent to the second surface (constituted by backing sheet extending over the active layer, see para. [0034], lines 1-3).
As regards claim 23, Cullen discloses the method for providing therapy to a tissue site, the method comprising positioning a dressing of claim 1 adjacent to the tissue site (see para. [0033], lines 1-4, which discloses the active agent would normally be the wound contact layer during use and paras. [0043 and [0044], which discloses wound treatment to dressing disclosed Cullen).
Alternative Rejection 1
As regards claim 1, Cullen discloses wound dressing materials comprising complexes of anionic polysaccharides with silver that anticipate Applicants’ presently claimed invention.  More specifically, Cullen discloses a dressing (see para. [0001] which discloses the present invention relates to wound dressing materials) comprising a contact layer (constituted by active layer of collagen and ORC, see para. [0030]) comprising a first surface configured to contact a tissue site in a subject (the active layer would normally be the wound contacting layer (see para. [0033], lines 2-3; the Office considers the side of the active that contact the wound a first side and its opposite side is a second side); and a scaffold configured to structurally support the contact layer (constituted by a backing sheet extending over the active layer opposite to the wound facing side of the active layer, see para. [0034], lines 1-3; the backing layer supports the active layer overlying it and maintain the active layer in place in or on the wound and is therefore considered a scaffold); wherein the contact layer comprises a bioresorbable material (see para. [0018], lines 1-4, and collagen/ORC sponges are well known as bioresorbable by one of ordinary skill in the art).
As regards claim 16, Cullen discloses the dressing of claim 1, wherein the dressing further comprises a secondary layer adjacent to the contact layer (constituted by absorbent layer which is positioned between the active layer and the protective sheet, i.e., the backing sheet; the absorbent layer may be any absorbent  layer conventionally used to absorb wound fluids, serum or blood in the wound healing art, including gauzes, nonwoven fabrics, superabsorbents, hydrogels and mixtures thereof, see para. [0040], lines 1-7), wherein the secondary layer comprises an open-cell foam (see para. [0040], lines 1-6 and lines 8-9, which discloses the absorbent layer preferably comprises an open celled hydrophilic polyurethane foam).
As regards claim 18, Cullen discloses the dressing of claim 16, wherein the open-cell foam comprises polyurethane (see para. [0040], lines 1-6 and lines 8-9, which discloses the absorbent layer preferably comprises an open celled hydrophilic polyurethane foam).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle in view of U.S. Patent No. 1,701,207 (“Johnson”).
As regards claim 5, Boyle discloses the dressing of claim 1, except wherein the scaffold comprises a woven substrate.  Johnson, in its disclosure of an analogous dressing, teaches it is known to construct an absorbent layer from surgical gauze or woven cotton fabric for the purpose of providing an exceedingly soft, yielding to the touch and possessed of marked absorbing power surgical gauze while maintaining its mechanical and supporting action (see page 1, lines 13-18 and lines 38-42).
Applicant is reminded that the selection of a known material based upon its suitability for the intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See. also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  In light of Sinclair & Carroll Co. v. Interchemical Corp. and In re Leshin, and since Johnson discloses that any conventional absorbent layer may be used, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have utilized an absorbent layer constructed from woven cotton fabric in order to achieve the predictable result of providing an exceedingly soft, yielding to the touch and possessed of marked absorbing power surgical gauze that maintains its mechanical and supporting action.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle in view of U.S. Patent No. 6,096,864 (“Broadley et al.”).
As regards claim 8, Boyle discloses the dressing of claim 1, except wherein the scaffold (constituted by absorbent layer) comprises a bioresorbable material.  Broadly et al., in its disclosure of an analogous dressing, teaches it is known to construct an absorbent layer from bioabsorbable collagen/alginate for the purpose of slowly releasing a wound treatment composition (see col. 2, lines 3-17). 
Applicant is reminded that the selection of a known material based upon its suitability for the intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See. also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  In light of Sinclair & Carroll Co. v. Interchemical Corp. and In re Leshin, and since Boyle discloses that any conventional absorbent layer may be used, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have utilized an absorbent layer constructed from bioabsorbable collagen/alginate in order to achieve the predictable result of slowly releasing a wound treatment composition.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle in view of Daniels.
As regards claim 10, Boyle discloses the dressing of claim 1, wherein the scaffold comprises oxidized regenerated cellulose (ORC). Daniels, in its disclosure of an analogous dressing, teaches it is known to construct an absorbent layer from bioabsorbable ORC enhanced with hemostatic nanomaterials for the inherent purpose of absorbing wound fluid, and to induce hemostasis (see para. [0011] and [0013]).
Applicant is reminded that the selection of a known material based upon its suitability for the intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See. also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  In light of Sinclair & Carroll Co. v. Interchemical Corp. and In re Leshin and since Daniels discloses that any conventional absorbent layer may be used, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have utilized an absorbent layer constructed from bioabsorbable ORC enhanced with hemostatic nanomaterials for the inherent purpose of absorbing wound fluid, and to induce hemostasis.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullen.
As regards claim 17, Cullen discloses the dressing of claim 16, except wherein the open-cell foam is hydrophobic.  However, because Cullen discloses that the foam is high density blocked polyurethane foam that is predominantly closed-cell, but which necessarily has some open cells, it would have been obvious to one of ordinary skill in the art that the blocked foam is hydrophobic.  Further, since it is desirable to make backing layer of Cullen not permeable to liquid water or wound exudate (see para. [0035], lines1-5), it would have been prima facie obvious to one having ordinary skill in the art before the effective time of filing the claimed invention to have constructed the foam such that it is hydrophobic so as to render it liquid impermeable.

Claim(s) 19 and  21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cullen in view of GB 2370508 (“Kirkwood”).
As regards claim 19, Cullen discloses the dressing of claim 16,  wherein the backing sheet is coated with a pressure sensitive medical grade adhesive that extends around the active layer to form a so called island dressing and that in such cases, the backing sheet is preferably coated with a pressure sensitive medical grade adhesive in at least its marginal region (see para. [0034]).  Cullen fails to teach the scaffold (the backing sheet) is attached to the secondary layer (absorbent layer)
However, Kirkwood, in its disclosure of an analogous dressing, teaches it is known for island dressings to include an adhesive (3) continually coated (see page 4, lines 7-10) on backing layer (2) and an absorbent island (4) adhered to the backing sheet by the adhesive.  This continuous adhesive allows for the island to be attached to the backing, thereby assisting in maintaining the island in place and assisting in attaching the backing to the user.
In view of Kirkwood, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to attach the island components of Cullen, i.e., the scaffold and the secondary layer to the adhesive of the backing sheet in order to assist in maintaining the island in place and to assist in attaching the backing to the user.
As regards claim 21, Cullen discloses dressing of claim 20, wherein the backing sheet is coated with a pressure sensitive medical grade adhesive that extends around the active layer to form a so called island dressing and that is such cases, the backing sheet is preferably coated with a pressure sensitive medical grade adhesive in at least its marginal region (see para. [0034]).  Cullen fails to explicitly disclose that the scaffold is attached to the cover.  However, Kirkwood, in its disclosure of an analogous dressing, teaches it is known for island dressings to include an adhesive (3) continually coated (see page 4, lines 7-10) on backing layer (2) and an absorbent island (4) adhered to the backing sheet by the adhesive.  This continuous adhesive allows for the island to be attached to the backing, thereby assisting in maintaining the island in place and assisting in attaching the backing to the user.
In view of Kirkwood, it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to attach the island components of Cullen, i.e., the scaffold and the contact to the adhesive of the backing sheet in order to  assist in maintaining the island in place and t0assist in attaching the backing to the user.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts et al.
As regards claim 25, Watts et al. discloses the method of claim 24, except the step of comprising fluidly coupling a negative-pressure source to the sealed space; and generating a negative pressure in the sealed space.  However, as can be read from the Abstract the wound dressing may come in kits comprising wound dressings in combination with a source of vacuum.  As such, it would have been obvious to one of ordinary skill in the art, during normal use of the wound dressing, to connect a vacuum source to tube (13) to and generate negative pressure in the sealed space to further treat the wound.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2013/0084324 to Gensini disclose adhesion fabric comprising a first layer nonwoven layer of absorbable ORC and a second layer of woven absorbable ORC.  U.S. Patent No. 7,041,868 to Greene et al. discloses a bioabsorbable wound dressing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796. The examiner can normally be reached Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM M LEWIS/Primary Examiner, Art Unit 3786